DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-14 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-14 of prior U.S. Patent No. 11212820 B2. This is a statutory double patenting rejection.
Application Claim
Patent Claim
1. A system, comprising: a coordinating node situated between a radio access network and a core network; and a first base station in the radio access network in communication with the coordinating node, wherein: the coordinating node has a coordinating scheduler with a first scheduling period; the first base station has a first base station scheduler with a second scheduling period shorter than the first scheduling period; the coordinating scheduler is configured to send a resource reservation list and a resource restriction list to the first base station scheduler once during each first scheduling period, and wherein the resource restriction list includes a set of values indicating an interference level for each of a set of Physical Resource Blocks (PRBs) and wherein the resource reservation list contains a list of resources that have been allocated and wherein each reservation results in a corresponding restriction for a set of neighboring cells; and the first base station is configured to receive the resource reservation list and the resource restriction list and to use the resource reservation list and the resource restriction list when performing mobile device resource scheduling; wherein the first base station scheduler does not inhibit user equipments (UEs) from reacting within a second scheduling time period of one transport time interval (TTI) to any source of interference, without waiting for the coordinating node to perform scheduling using the first scheduling period which has a larger latency time than the second scheduling period.

2. (Original) The system of claim 1, wherein the resource reservation list and the resource restriction list are each bitmaps of one byte per physical resource block (PRB), or wherein the resource restriction list is a set of values indicating an interference level for each of a set of PRBs.

3. The system of claim 1, wherein the coordinating node is configured to maintain an interference zone comprising a set of base stations, and wherein the resource restriction list is pushed to each base station in the interference zone.

4. The system of claim 1, wherein the coordinating node is configured to assess interference based on received measurement reports from mobile devices.

5. The system of claim 1, wherein the coordinating scheduler and the first base station scheduler are configured to exchange scheduling information for UEs deemed to be cell edge UEs, based on one or more values of reference signal received power (RSRP), reference signal received quality (RSRQ), cell quality indicator (CQI), and signal to noise ratio (SINR).

6. The system of claim 1, wherein the first scheduling period is between 5 and 30 milliseconds and the second scheduling period is 1 millisecond.

7. The system of claim 1, wherein the coordinating node is in communication with a macro cell regarding resource allocation and scheduling over an X2 interface.

8. The system of claim 1, further comprising a second base station in the radio access network in communication with the coordinating node and having a scheduler.

9. The system of claim 1, wherein the first and second base stations are Long Term Evolution (LTE) eNodeBs, and wherein the coordinating node has an X2 interface connection to the first and second base stations for performing coordination between schedulers.

10. The system of claim 1, wherein the first base station sends a resource reservation to the coordinating node based on coordination activity performed with the second base station.

11. The system of claim 1, wherein the coordinating scheduler is configured to: receive a resource reservation request from the first base station; add a corresponding resource reservation to the resource reservation list; and add a corresponding resource restriction to a second resource restriction list to be sent to the second base station.

12. The system of claim 1, wherein the coordinating scheduler is configured to send a reduce transmit power instruction to the second base station based on the resource reservation list.

13. The system of claim 1, wherein the first base station scheduler is configured to avoid use of resources identified in the resource restriction list.

14. The system of claim 1, wherein the first and second base stations are multi-radio access technology (multi-RAT) base stations having two or more of the following radio access capabilities: 2G; 3G; LTE; and Wi-Fi.
1. A system, comprising: a coordinating node situated between a radio access network and a core network; and a first base station in the radio access network in communication with the coordinating node, wherein: the coordinating node has a coordinating scheduler with a first scheduling period; the first base station has a first base station scheduler with a second scheduling period shorter than the first scheduling period; the coordinating scheduler is configured to send a resource reservation list and a resource restriction list to the first base station scheduler once during each first scheduling period, and wherein the resource restriction list includes a set of values indicating an interference level for each of a set of Physical Resource Blocks (PRBs) and wherein the resource reservation list contains a list of resources that have been allocated and wherein each reservation results in a corresponding restriction for a set of neighboring cells; and the first base station is configured to receive the resource reservation list and the resource restriction list and to use the resource reservation list and the resource restriction list when performing mobile device resource scheduling; wherein the first base station scheduler does not inhibit user equipments (UEs) from reacting within a second scheduling time period of one transport time interval (TTI) to any source of interference, without waiting for the coordinating node to perform scheduling using the first scheduling period which has a larger latency time than the second scheduling period.

2. The system of claim 1, wherein the resource reservation list and the resource restriction list are each bitmaps of one byte per physical resource block (PRB), or wherein the resource restriction list is a set of values indicating an interference level for each of a set of PRBs.

3. The system of claim 1, wherein the coordinating node is configured to maintain an interference zone comprising a set of base stations, and wherein the resource restriction list is pushed to each base station in the interference zone.

4. The system of claim 1, wherein the coordinating node is configured to assess interference based on received measurement reports from mobile devices.

5. The system of claim 1, wherein the coordinating scheduler and the first base station scheduler are configured to exchange scheduling information for UEs deemed to be cell edge UEs, based on one or more values of reference signal received power (RSRP), reference signal received quality (RSRQ), cell quality indicator (CQI), and signal to noise ratio (SINR).

6. The system of claim 1, wherein the first scheduling period is between 5 and 30 milliseconds and the second scheduling period is 1 millisecond.

7. The system of claim 1, wherein the coordinating node is in communication with a macro cell regarding resource allocation and scheduling over an X2 interface.

8. The system of claim 1, further comprising a second base station in the radio access network in communication with the coordinating node and having a scheduler.

9. The system of claim 1, wherein the first and second base stations are Long Term Evolution (LTE) eNodeBs, and wherein the coordinating node has an X2 interface connection to the first and second base stations for performing coordination between schedulers.

10. The system of claim 1, wherein the first base station sends a resource reservation to the coordinating node based on coordination activity performed with the second base station.

11. The system of claim 1, wherein the coordinating scheduler is configured to: receive a resource reservation request from the first base station; add a corresponding resource reservation to the resource reservation list; and add a corresponding resource restriction to a second resource restriction list to be sent to the second base station.

12. The system of claim 1, wherein the coordinating scheduler is configured to send a reduce transmit power instruction to the second base station based on the resource reservation list.

13. The system of claim 1, wherein the first base station scheduler is configured to avoid use of resources identified in the resource restriction list.

14. The system of claim 1, wherein the first and second base stations are multi-radio access technology (multi-RAT) base stations having two or more of the following radio access capabilities: 2G; 3G; LTE; and Wi-Fi.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11191090 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof.
Application Claim
Patent Claim
1. A system, comprising: a coordinating node situated between a radio access network and a core network; and a first base station in the radio access network in communication with the coordinating node, wherein: the coordinating node has a coordinating scheduler with a first scheduling period; the first base station has a first base station scheduler with a second scheduling period shorter than the first scheduling period; the coordinating scheduler is configured to send a resource reservation list and a resource restriction list to the first base station scheduler once during each first scheduling period, and wherein the resource restriction list includes a set of values indicating an interference level for each of a set of Physical Resource Blocks (PRBs) and wherein the resource reservation list contains a list of resources that have been allocated and wherein each reservation results in a corresponding restriction for a set of neighboring cells; and the first base station is configured to receive the resource reservation list and the resource restriction list and to use the resource reservation list and the resource restriction list when performing mobile device resource scheduling; wherein the first base station scheduler does not inhibit user equipments (UEs) from reacting within a second scheduling time period of one transport time interval (TTI) to any source of interference, without waiting for the coordinating node to perform scheduling using the first scheduling period which has a larger latency time than the second scheduling period.

2. (Original) The system of claim 1, wherein the resource reservation list and the resource restriction list are each bitmaps of one byte per physical resource block (PRB), or wherein the resource restriction list is a set of values indicating an interference level for each of a set of PRBs.

3. The system of claim 1, wherein the coordinating node is configured to maintain an interference zone comprising a set of base stations, and wherein the resource restriction list is pushed to each base station in the interference zone.

4. The system of claim 1, wherein the coordinating node is configured to assess interference based on received measurement reports from mobile devices.

5. The system of claim 1, wherein the coordinating scheduler and the first base station scheduler are configured to exchange scheduling information for UEs deemed to be cell edge UEs, based on one or more values of reference signal received power (RSRP), reference signal received quality (RSRQ), cell quality indicator (CQI), and signal to noise ratio (SINR).

6. The system of claim 1, wherein the first scheduling period is between 5 and 30 milliseconds and the second scheduling period is 1 millisecond.

7. The system of claim 1, wherein the coordinating node is in communication with a macro cell regarding resource allocation and scheduling over an X2 interface.

8. The system of claim 1, further comprising a second base station in the radio access network in communication with the coordinating node and having a scheduler.

9. The system of claim 1, wherein the first and second base stations are Long Term Evolution (LTE) eNodeBs, and wherein the coordinating node has an X2 interface connection to the first and second base stations for performing coordination between schedulers.

10. The system of claim 1, wherein the first base station sends a resource reservation to the coordinating node based on coordination activity performed with the second base station.

11. The system of claim 1, wherein the coordinating scheduler is configured to: receive a resource reservation request from the first base station; add a corresponding resource reservation to the resource reservation list; and add a corresponding resource restriction to a second resource restriction list to be sent to the second base station.

12. The system of claim 1, wherein the coordinating scheduler is configured to send a reduce transmit power instruction to the second base station based on the resource reservation list.

13. The system of claim 1, wherein the first base station scheduler is configured to avoid use of resources identified in the resource restriction list.

14. The system of claim 1, wherein the first and second base stations are multi-radio access technology (multi-RAT) base stations having two or more of the following radio access capabilities: 2G; 3G; LTE; and Wi-Fi.
1. A system, comprising: a coordinating node situated between a radio access network and a core network; and a first base station in the radio access network in communication with the coordinating node, wherein the radio access network is a 5G radio access network, wherein: the coordinating node has a coordinating scheduler with a first scheduling period; the first base station has a first base station scheduler with a second scheduling period shorter than the first scheduling period; the coordinating scheduler is configured to send a resource reservation list and a resource restriction list to the first base station scheduler once during each first scheduling period; the first base station is configured to receive the resource reservation list and the resource restriction list and to use the resource reservation list and the resource restriction list when performing mobile device resource scheduling; and wherein the first base station scheduler is configured to enable user equipments (UEs) to react within a second scheduling period of one transport time interval (TTI) to any source of interference without waiting for the coordinating node to perform scheduling using the first scheduling period which has a longer time interval than the second scheduling period.
2. The system of claim 1, wherein the resource reservation list and the resource restriction list are each bitmaps of one byte per physical resource block (PRB), or wherein the resource restriction list is a set of values indicating an interference level for each of a set of PRBs.


See claim 2.







3. The system of claim 1, wherein the coordinating node is configured to maintain an interference zone comprising a set of base stations, and wherein the resource restriction list is pushed to each base station in the interference zone.

4. The system of claim 1, wherein the coordinating node is configured to assess interference based on received measurement reports from mobile devices.

5. The system of claim 1, wherein the coordinating scheduler and the first base station scheduler are configured to exchange scheduling information for UEs deemed to be cell edge UEs, based on one or more of reference signal received power (RSRP) and reference signal received quality (RSRQ) and signal to noise ratio (SINR).


6. The system of claim 1, wherein the first scheduling period is between 10 and 30 milliseconds and the second scheduling period is 1 millisecond.

7. The system of claim 1, wherein the coordinating node is in communication with a macro cell regarding resource allocation and scheduling over an X2 interface.

8. The system of claim 1, further comprising a second base station in the radio access network in communication with the coordinating node and having a scheduler.

9. The system of claim 1, wherein the first and second base stations are Long Term Evolution (LTE) eNodeBs, and wherein the coordinating node has an X2 interface connection to the first and second base stations for performing coordination between schedulers.

10. The system of claim 1, wherein the first base station sends a resource reservation to the coordinating node based on coordination activity performed with the second base station.

11. The system of claim 1, wherein the coordinating scheduler is configured to: receive a resource reservation request from the first base station; add a corresponding resource reservation to the resource reservation list; and add a corresponding resource restriction to a second resource restriction list to be sent to the second base station.

12. The system of claim 1, wherein the coordinating scheduler is configured to send a reduce transmit power instruction to the second base station based on the resource reservation list.

13. The system of claim 1, wherein the first base station scheduler is configured to avoid use of resources identified in the resource restriction list.

14. The system of claim 1, wherein the first and second base stations are multi-radio access technology (multi-RAT) base stations having two or more of the following radio access capabilities: 2G; 3G; LTE; and Wi-Fi.


Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10721750 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof.
Application Claim
Patent Claim
1. A system, comprising: a coordinating node situated between a radio access network and a core network; and a first base station in the radio access network in communication with the coordinating node, wherein: the coordinating node has a coordinating scheduler with a first scheduling period; the first base station has a first base station scheduler with a second scheduling period shorter than the first scheduling period; the coordinating scheduler is configured to send a resource reservation list and a resource restriction list to the first base station scheduler once during each first scheduling period, and wherein the resource restriction list includes a set of values indicating an interference level for each of a set of Physical Resource Blocks (PRBs) and wherein the resource reservation list contains a list of resources that have been allocated and wherein each reservation results in a corresponding restriction for a set of neighboring cells; and the first base station is configured to receive the resource reservation list and the resource restriction list and to use the resource reservation list and the resource restriction list when performing mobile device resource scheduling; wherein the first base station scheduler does not inhibit user equipments (UEs) from reacting within a second scheduling time period of one transport time interval (TTI) to any source of interference, without waiting for the coordinating node to perform scheduling using the first scheduling period which has a larger latency time than the second scheduling period.

2. (Original) The system of claim 1, wherein the resource reservation list and the resource restriction list are each bitmaps of one byte per physical resource block (PRB), or wherein the resource restriction list is a set of values indicating an interference level for each of a set of PRBs.

3. The system of claim 1, wherein the coordinating node is configured to maintain an interference zone comprising a set of base stations, and wherein the resource restriction list is pushed to each base station in the interference zone.

4. The system of claim 1, wherein the coordinating node is configured to assess interference based on received measurement reports from mobile devices.

5. The system of claim 1, wherein the coordinating scheduler and the first base station scheduler are configured to exchange scheduling information for UEs deemed to be cell edge UEs, based on one or more values of reference signal received power (RSRP), reference signal received quality (RSRQ), cell quality indicator (CQI), and signal to noise ratio (SINR).

6. The system of claim 1, wherein the first scheduling period is between 5 and 30 milliseconds and the second scheduling period is 1 millisecond.

7. The system of claim 1, wherein the coordinating node is in communication with a macro cell regarding resource allocation and scheduling over an X2 interface.

8. The system of claim 1, further comprising a second base station in the radio access network in communication with the coordinating node and having a scheduler.

9. The system of claim 1, wherein the first and second base stations are Long Term Evolution (LTE) eNodeBs, and wherein the coordinating node has an X2 interface connection to the first and second base stations for performing coordination between schedulers.

10. The system of claim 1, wherein the first base station sends a resource reservation to the coordinating node based on coordination activity performed with the second base station.

11. The system of claim 1, wherein the coordinating scheduler is configured to: receive a resource reservation request from the first base station; add a corresponding resource reservation to the resource reservation list; and add a corresponding resource restriction to a second resource restriction list to be sent to the second base station.

12. The system of claim 1, wherein the coordinating scheduler is configured to send a reduce transmit power instruction to the second base station based on the resource reservation list.

13. The system of claim 1, wherein the first base station scheduler is configured to avoid use of resources identified in the resource restriction list.

14. The system of claim 1, wherein the first and second base stations are multi-radio access technology (multi-RAT) base stations having two or more of the following radio access capabilities: 2G; 3G; LTE; and Wi-Fi.
1. A system, comprising: a coordinating node situated between a radio access network and a core network; and a first base station in the radio access network in communication with the coordinating node, wherein: the coordinating node has a coordinating scheduler with a first scheduling period; the first base station has a first base station scheduler with a second scheduling period shorter than the first scheduling period; the coordinating scheduler is configured to send a resource reservation list and a resource restriction list to the first base station scheduler once during each first scheduling period; and the first base station is configured to receive the resource reservation list and the resource restriction list and to use the resource reservation list and the resource restriction list when performing mobile device resource scheduling; wherein the first base station scheduler does not inhibit user equipments (UEs) from reacting within a second scheduling period of one transport time interval (TTI) to any source of interference, without waiting for the coordinating node to perform scheduling using the first scheduling period which has a larger latency time than the second scheduling period.
2. The system of claim 1, wherein the resource reservation list and the resource restriction list are each bitmaps of one byte per physical resource block (PRB), or wherein the resource restriction list is a set of values indicating an interference level for each of a set of PRBs.



See claim 2.







3. The system of claim 1, wherein the coordinating node is configured to maintain an interference zone comprising a set of base stations, and wherein the resource restriction list is pushed to each base station in the interference zone.

4. The system of claim 1, wherein the coordinating node is configured to assess interference based on received measurement reports from mobile devices.

5. The system of claim 1, wherein the coordinating scheduler and the first base station scheduler are configured to exchange scheduling information for UEs deemed to be cell edge UEs, based on one or more values of reference signal received power (RSRP), reference signal received quality (RSRQ), cell quality indicator (CQI), and signal to noise ratio (SINR).

6. The system of claim 1, wherein the first scheduling period is between 5 and 30 milliseconds and the second scheduling period is 1 millisecond.

7. The system of claim 1, wherein the coordinating node is in communication with a macro cell regarding resource allocation and scheduling over an X2 interface.

8. The system of claim 1, further comprising a second base station in the radio access network in communication with the coordinating node and having a scheduler.

9. The system of claim 1, wherein the first and second base stations are Long Term Evolution (LTE) eNodeBs, and wherein the coordinating node has an X2 interface connection to the first and second base stations for performing coordination between schedulers.

10. The system of claim 1, wherein the first base station sends a resource reservation to the coordinating node based on coordination activity performed with the second base station.

11. The system of claim 1, wherein the coordinating scheduler is configured to: receive a resource reservation request from the first base station; add a corresponding resource reservation to the resource reservation list; and add a corresponding resource restriction to a second resource restriction list to be sent to the second base station.

12. The system of claim 1, wherein the coordinating scheduler is configured to send a reduce transmit power instruction to the second base station based on the resource reservation list.

13. The system of claim 1, wherein the first base station scheduler is configured to avoid use of resources identified in the resource restriction list.

14. The system of claim 1, wherein the first and second base stations are multi-radio access technology (multi-RAT) base stations having two or more of the following radio access capabilities: 2G; 3G; LTE; and Wi-Fi.


Claims 1-14 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 17539048 (reference application). Although the conflicting claims are not identical, they are not patentably distinct from each other because instant application claim is broader in every aspect than the copending claim and is therefore an obvious variant thereof, as the instant claims do not recite a 5G network and the negative limitation, without inhibiting, is not required by the claim.
 This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant application claim
Co-pending application claim
1. A system, comprising: a coordinating node situated between a radio access network and a core network; and a first base station in the radio access network in communication with the coordinating node, wherein: the coordinating node has a coordinating scheduler with a first scheduling period; the first base station has a first base station scheduler with a second scheduling period shorter than the first scheduling period; the coordinating scheduler is configured to send a resource reservation list and a resource restriction list to the first base station scheduler once during each first scheduling period, and wherein the resource restriction list includes a set of values indicating an interference level for each of a set of Physical Resource Blocks (PRBs) and wherein the resource reservation list contains a list of resources that have been allocated and wherein each reservation results in a corresponding restriction for a set of neighboring cells; and the first base station is configured to receive the resource reservation list and the resource restriction list and to use the resource reservation list and the resource restriction list when performing mobile device resource scheduling; wherein the first base station scheduler does not inhibit user equipments (UEs) from reacting within a second scheduling time period of one transport time interval (TTI) to any source of interference, without waiting for the coordinating node to perform scheduling using the first scheduling period which has a larger latency time than the second scheduling period.  
1. A system, comprising: a coordinating node situated between a radio access network and a core network; and a first base station in the radio access network in communication with the coordinating node, wherein the radio access network is a 5G radio access network, wherein: the coordinating node has a coordinating scheduler with a first scheduling period; the first base station has a first base station scheduler with a second scheduling period shorter than the first scheduling period; the coordinating scheduler is configured to send a resource reservation list and a resource restriction list to the first base station scheduler once during each first scheduling period; and the first base station is configured to receive the resource reservation list and the resource restriction list and to use the resource reservation list and the resource restriction list when performing mobile device resource scheduling. 
2. The system of claim 1, wherein the resource reservation list and the resource restriction list are each bitmaps of one byte per physical resource block (PRB), or wherein the resource restriction list is a set of values indicating an interference level for each of a set of PRBs.   
2. (Original) The system of claim 1, wherein the resource reservation list and the resource restriction list are each bitmaps of one byte per physical resource block (PRB), or wherein the resource restriction list is a set of values indicating an interference level for each of a set of PRBs.  
2. The system of claim 1, wherein the resource reservation list and the resource restriction list are each bitmaps of one byte per physical resource block (PRB), or wherein the resource restriction list is a set of values indicating an interference level for each of a set of PRBs.  
3. The system of claim 1, wherein the coordinating node is configured to maintain an interference zone comprising a set of base stations, and wherein the resource restriction list is pushed to each base station in the interference zone.  
3. The system of claim 1, wherein the coordinating node is configured to maintain an interference zone comprising a set of base stations, and wherein the resource restriction list is pushed to each base station in the interference zone.  
4. The system of claim 1, wherein the coordinating node is configured to assess interference based on received measurement reports from mobile devices.  
4. The system of claim 1, wherein the coordinating node is configured to assess interference based on received measurement reports from mobile devices.  
5. The system of claim 1, wherein the coordinating scheduler and the first base station scheduler are configured to exchange scheduling information for UEs deemed to be cell edge UEs, based on one or more values of reference signal received power (RSRP), reference signal received quality (RSRQ), cell quality indicator (CQI), and signal to noise ratio (SINR).  
5. The system of claim 1, wherein the coordinating scheduler and the first base station scheduler are configured to exchange scheduling information for UEs deemed to be cell edge UEs, based on one or more of reference signal received power (RSRP) and reference signal received quality (RSRQ) and signal to noise ratio (SINR).  
6. The system of claim 1, wherein the first scheduling period is between 5 and 30 milliseconds and the second scheduling period is 1 millisecond.  
6. The system of claim 1, wherein the first scheduling period is between 10 and 30 milliseconds and the second scheduling period is 1 millisecond.  
7. The system of claim 1, wherein the coordinating node is in communication with a macro cell regarding resource allocation and scheduling over an X2 interface.  
7. The system of claim 1, wherein the coordinating node is in communication with a macro cell regarding resource allocation and scheduling over an X2 interface.  
8. The system of claim 1, further comprising a second base station in the radio access network in communication with the coordinating node and having a scheduler.  
8. The system of claim 1, further comprising a second base station in the radio access network in communication with the coordinating node and having a scheduler.  
9. The system of claim 1, wherein the first and second base stations are Long Term Evolution (LTE) eNodeBs, and wherein the coordinating node has an X2 interface connection to the first and second base stations for performing coordination between schedulers.  
9. The system of claim 1, wherein the first and second base stations are Long Term Evolution (LTE) eNodeBs, and wherein the coordinating node has an X2 interface connection to the first and second base stations for performing coordination between schedulers.  
10. The system of claim 1, wherein the first base station sends a resource reservation to the coordinating node based on coordination activity performed with the second base station.  
10. The system of claim 1, wherein the first base station sends a resource reservation to the coordinating node based on coordination activity performed with the second base station.  
11. The system of claim 1, wherein the coordinating scheduler is configured to: receive a resource reservation request from the first base station; add a corresponding resource reservation to the resource reservation list; and add a corresponding resource restriction to a second resource restriction list to be sent to the second base station.  
11. The system of claim 1, wherein the coordinating scheduler is configured to: receive a resource reservation request from the first base station; add a corresponding resource reservation to the resource reservation list; and add a corresponding resource restriction to a second resource restriction list to be sent to the second base station.  
12. The system of claim 1, wherein the coordinating scheduler is configured to send a reduce transmit power instruction to the second base station based on the resource reservation list.  
12. The system of claim 1, wherein the coordinating scheduler is configured to send a reduce transmit power instruction to the second base station based on the resource reservation list.  
13. The system of claim 1, wherein the first base station scheduler is configured to avoid use of resources identified in the resource restriction list.  
13. The system of claim 1, wherein the first base station scheduler is configured to avoid use of resources identified in the resource restriction list.  
14. The system of claim 1, wherein the first and second base stations are multi-radio access technology (multi-RAT) base stations having two or more of the following radio access capabilities: 2G; 3G; LTE; and Wi-Fi.
14. The system of claim 1, wherein the first and second base stations are multi-radio access technology (multi-RAT) base stations having two or more of the following radio access capabilities: 2G; 3G; LTE; and Wi-Fi.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Centonza et al. (US 20150349908 A1) - a message may be communicated (e.g., transmitted or received) between the base station and another node of the radio access network, and the message may include a Coordinated Multipoint (CoMP) hypothesis field, a benefit metric field, and a cell identification field. Communicating may include transmitting the message to the other node of the radio access network, or communicating may include receiving the message from the other node of the radio access network.
Campoy Cervera et al. (US 20140050128 A1) - coordinating the use of radio resources between different network elements including a macro base station and SCENs deployed in the coverage area of the macro base station, operating in FDD mode, by means of the sending of messages between part or all of the network elements through a synchronized TDD air interface, unidirectionally, by broadcasting, or bidirectionally, through dedicated channels.
Damnjanovic et al. (US 20130223373 A1) -  facilitating inter-cell interference coordination using resource partitioning are described. A UE may receive or determine information related to received interference and/or future scheduling. The information may be communicated to a serving base station, which may use the information to allocate uplink or downlink resources between cells.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094. The examiner can normally be reached Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/            Primary Examiner, Art Unit 2462